Citation Nr: 1410843	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother and his friend
ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has been transferred to the RO in Winston-Salem.

In April 2011 the Veteran testified at a hearing at the RO before a Decision Review Officer.  The Veteran also testified before the undersigned Veterans Law Judge during a hearing held in Washington, D.C. in January 2012.  Transcripts of these hearing are of record.  In January 2012, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In April 2012 and May 2012 the Veteran submitted a statement from his private physician and private treatment records.  This evidence was submitted with waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for a psychiatric disability and a right leg disability are addressed in the REMAND that follows the order section of this decision.  VA will notify the appellant if further action on his part is required.







FINDINGS OF FACT

1.  An unappealed August 1970 rating decision denied the Veteran's claim of entitlement to service connection for a psychiatric disability on the basis that his only shown psychiatric disorder was a constitutional or developmental abnormality, which is not considered a disability under the law.

2.  Evidence received subsequent to the August 1970 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disability.

3.  A chronic disability of the cervical spine was not shown in service, degenerative joint disease of the cervical spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current cervical spine disability is related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision which denied the Veteran's claim of entitlement to service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the August 1970 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim to reopen, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the claim seeking service connection for a cervical spine disability, by correspondence dated in November 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice was completed prior to the initial RO adjudication of the claim.  Pelegrini, supra.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records. 

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed cervical spine disability.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Discussion of the Veteran's April 2011 and January 2012 hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his psychiatric and cervical spine disabilities. 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen

An August 1970 rating decision denied service connection for a psychiatric disability.  The RO essentially concluded that his only shown psychiatric disorder was emotionally unstable personality, a constitutional or developmental abnormality, which is not considered a disability under the law.  No chronic, acquired psychiatric disability was noted in service.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The August 1970 rating decision thereby became final.

Evidence received since the August 1970 rating decision includes "new" private treatment records in February 2012 which note the Veteran's diagnosis of and treatment for depression with anxiety. 

Because confirmed diagnosis of a current disability was one of the elements not present in August 1970, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

III.  Service Connection for a Cervical Spine Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 5  (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

STRs note that the Veteran blacked out and fell from a rope in August 1969.  Examination revealed a possible contusion of an unspecified muscle area.  The next day the Veteran reported that he hurt his back when he fell.  STRs are negative for complaints or findings related to a cervical spine (neck) disability.  

The Veteran filed a claim for VA compensation in October 1970.  He presented a claim for service connection for a "nervous condition."  No reference was made to his neck and/or cervical spine.

Post-service treatment records note that the Veteran was seen in May 1995 with complaints of muscle spasms and cramps in the legs.  In November 1999 he underwent surgery for cervical myelopathy secondary to herniated nucleus pulposus and spondylosis C5-6 and C4-5.  

During an April 2002 neurological consultation with Dr. S, the Veteran reported that his neck problems began in 1995 while he was in prison.  He stated that his symptoms simply began one day after sleeping in an awkward position and denied having injured himself.  Impression was spastic paraparesis secondary to cervical myelopathy. 

During an April 2008 evaluation by Dr. B, the Veteran reported a history of spinal injury in 1995, with initial surgery in 1999.  A May 2008 treatment record from Vanguard Brain and Spine Specialists notes that the Veteran reported a history of falling and injuring his neck 10 years earlier (1998) while in federal prison.

An April 2011 QTC examination report notes a diagnosis of post-surgical cervical spine scar.  After reviewing the claims file, the examiner opined that the Veteran's cervical spine disability is less likely than not due to any fall during service.  The examiner noted that the first time the Veteran was seen for symptoms of cervical myelopathy was in 1995, 26 years after service.  The examiner referenced a December 2009 VA examination report which notes that the Veteran held various jobs from 1969 to 1994 (including reel operator, wood cutter and housekeeper) which required dexterity, coordination and strength.  The examiner noted that the Veteran would have been unable to do perform these jobs if had symptoms of cervical myelopathy during that time.

During April 2011 and January 2012 hearings, the Veteran testified that that he never fell and injured his neck in prison.  He stated that the only serious fall he had was in service while climbing a rope.  He stated that he did not receive treatment for his cervical spine complaints prior to going to prison in 1989.  He reported that in prison his neck and extremities began to bother him, so he sought medical treatment.  

In a February 2012 progress note, Dr. B indicated that he reviewed medical records provided by the Veteran.  He noted the Veteran's contention that he fell from a rope and injured his cervical spine in service.  He also noted a current diagnosis of cervical degenerative disc disease.  Dr. B opined, "In my professional opinion this injury could have happened and progressed over the period of time [to] the condition at present or it could not have happened."

In a March 2012 statement, MT, the Veteran's chiropractor, noted that the Veteran reported falling and injuring his cervical spine in service.   After reviewing medical records provided by the Veteran, MT stated, "it is difficult to link his current health state with this incident through direct causation.  However, it is possible this injury could have caused damage to the spine which has progressed over time to the condition at present."

In April 2012 statement, Dr. P noted the Veteran's history of "a significant trauma in 1969."  Dr. P opined, "It is certainly possible that the [Veteran] had some degree of injury to his cervical spine and resultant stenosis and myelopathy which would have been relatively insidious but progressive over time.  I think that there is a good chance that the onset of his symptoms do date back to the injury in 1969 .."

Additional evidence of record includes Social Security Administration (SSA) records , which show that the Veteran was denied disability benefits.  These records include evidence of post-service treatment for cervical myelopathy, but do not show that a cervical spine disability was incurred in or caused by military service

Regarding the etiology of the Veteran's cervical spine disability, the medical evidence of record shows that such disability has been diagnosed.  The Veteran's STRs also confirm his claimed fall from a rope.  However, the STRs are silent for any complaints of findings of cervical spine disability.  There was also no mention of an injury to the neck (cervical spine) when the Veteran filed his claim for benefits in 1970.  Such contradicts his more recent assertion of experiencing a long history of neck symptoms since service.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Indeed, based upon the language and context of the 1970 claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  His failure to report any complaints of neck problems at that time (1970), is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The first medical evidence of neck/cervical spine disability is in 1995, nearly 26 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Board's attention is also drawn to the 2002 treatment not wherein the Veteran reported the onset of neck symptoms in 1995.  That too is evidence that weighs against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The absence of a diagnosis within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  Further, in light of the lack of documented complaints of neck symptoms until 1995, and the finding that the Veteran's lay statements are not found to be credible, continuity of symptomatology is not established.  

As for there being a medical nexus between the Veteran's in-service fall and his current neck problems, multiple medical opinions have been considered and weighed.  After a review of the conflicting medical opinions in this case, the Board finds that the April 2011 QTC opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service accident, as well as his stated contentions.  After considering evidence of record, the QTC examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by service, to include the accident in 1969.  The examiner's references to specific evidence make for persuasive rationale.

Careful consideration has also been given to the opinions of the private physicians.  Regarding the February 2012 opinion from Dr. B, the March 2012 opinion from MT and the April 2012 opinion from Dr. P, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).)  The Board recognizes that Dr. P's opinion is not as speculative as the other private opinions of record.  However, his opinion is fairly cursory in that he did not explain what evidence in the Veteran's treatment records supported his conclusion.  He also made no reference to any clinical data or other evidence as rationale for his opinions, to include the 2002 treatment record wherein the Veteran gave a history of neck symptoms since 1995.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  There was similarly no discussion of the negative findings in the STRs, the Veteran's post-service work history, or the lack of medical evidence for nearly 26 years.

Therefore, after weighing all the evidence, the Board finds greater probative value in the QTC opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a cervical spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Cervical spine disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that MRI studies and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is, although the Board readily acknowledges that Veteran is competent to report neck pain, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to a cervical spine disability diagnosed many years after his discharge.  The Veteran (and likewise, the other lay witnesses at his hearing) has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied. 



ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened, and to this extent only, the appeal is granted.

Service connection for a cervical spine disability is denied.


REMAND

Psychiatric Disability

The Veteran contends that his current psychiatric disability is related to his military service.  His STRs show a personality disorder (emotionally unstable personality) but are negative for any diagnosis of any acquired psychiatric disorder (to include depression or anxiety).  However, post-service private treatment records document a diagnosis of and treatment for depressive disorder with anxiety.  The Veteran has stated that he had no nerve or emotional problems prior to service; rather, these problems began during his service and continue today.  See July 1970 VA Form 21-e and October 2009 VA Form 21-4138.

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disability related to his military service.  Prior to the examination, all outstanding treatment records should be obtained.

Right Leg Disability

The Veteran maintains that his right leg disability is related to his military service, to include a fall sustained in 1969.  He and his brother have testified that he has had a "lazy walk" and dragged his leg ever since he returned home from his military service.  See January 2012 hearing transcript.  

Although the Veteran underwent a VA examination in December 2009 and a QTC examination in April 2011; however, the examiners did not address the Veteran's lay statements or his brother's observations related to the onset of a right leg disability.   See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service.)  Accordingly, another opinion should be obtained on remand. 

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a psychiatric disability.  After obtaining any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran. All such available records should be associated with the Veteran's file. 

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any and all acquired psychiatric disabilities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current psychiatric disorders, to include whether the Veteran has a psychiatric disability other than a personality disorder.  For each such disability identified, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) the disability is causally or etiologically related to the Veteran's military service. 

The examiner should explain the rationale for the conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Return the Veteran's claims file to the examiner who conducted the April 2011 QTC examination of the right leg.  If this examiner is not available, then have a VA examiner with appropriate expertise perform the review and render an opinion. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's right leg disability is, at least as likely as not (a 50 percent or better probability), related to his active service.  In so doing, the examiner must acknowledge and discuss the Veteran's and his brother's lay statements that the Veteran had symptoms of a right leg disability, including a "lazy walk" and dragging his right foot, upon discharge from service.  The examiner is also specifically requested to reconcile his or her conclusions with the private medical opinions of record.  

The examiner should explain the rationale for the conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  When the development has been completed, adjudicate the claims for service connection for a psychiatric disability and a right leg disability.  If either benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


